Name: Commission Regulation (EEC) No 1663/90 of 20 June 1990 amending Regulation (EEC) No 1385/88 laying down special detailed rules for the application of the system of import licences for fresh sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  political geography
 Date Published: nan

 No L 155/20 Official Journal of the European Communities 21 . 6 . 90 COMMISSION REGULATION (EEC) No 1663/90 of 20 June 1990 amending Regulation (EEC) No 1385/88 laying down special detailed rules for the application of the system of import licences for fresh sour cherries originating in Yugoslavia to the specific provisions of this Regulation . However, Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. 2 . Box 16 of licence applications and import licences shall show CN codes ex 0809 20 10 and/or ex 0809 20 90. 3 . The security shall be ECU 0,60 per 100 kilo ­ grams net. 4. Import licences shall be valid for eight days from the date of actual issue.' ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1200/88 of 28 April 1988 establishing a surveillance mechanism for imports of fresh sour cherries originating in Yugos ­ lavia ('), as amended by Regulation (EEC) No 1 656/90 (2), and in particular Article 3 thereof, Whereas, from the second phase of the transitional period, the import licence arrangements provided for in Commission Regulation (EEC) No 1385/88 (3) are to apply to Spain ; whereas that Regulation should be adapted accordingly ; Whereas derogations should be introduced from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricul ­ tural products (4), as last amended by Regulation (EEC) No 1903/89 (*), in order to prevent the quantity fixed in Regulation (EEC) No 1200/88 from being exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 2. Article 2 is replaced by the following : 'Article 2 t 1 . Yugoslavia must be indicated in box 8 of licence applications and import licences proper as the country of origin of the product. Import licences shall entail an obligation to import products originating in that country. 2. One of the following must be marked in box 24 of import licences :  No valido en Portugal  Ikke gyldig i Portugal HAS ADOPTED THIS REGULATION :  In Portugal ungÃ ¼ltig  Ã Ã µÃ ½ Ã ¹Ã Ã Ã Ã µÃ ¹ Ã Ã Ã ·Ã ½ Ã Ã ¿Ã Ã Ã ¿Ã ³Ã ±Ã »Ã ¯Ã ±  Not valid in Portugal  Non valable au Portugal  Non valido in Portogallo  Niet geldig in Portugal  NÃ £o Ã © vÃ ¡lido em Portugal. Article 1 Regulation (EEC) No 1385/88 is hereby amended as follows : 1 . Article 1 is replaced by the following : . Article 1 1 . Regulation (EEC) No 3719/88 shall apply to imports for fresh sour cherries originating in Yugos ­ lavia pursuant to Regulation (EEC) No 1200/88 subject 3 . Import licences shall be issued on the fifth working day following the day on which the applica ­ tion is lodged unless measures are taken within that time.' Article 2 (') OJ No L 1 15, 3 . 5. 1988 , p. 7. (2) See page 5 of this Official Journal. (3) OJ No L 128, 21 . 5 . 1988, p. 19 . (4) OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 184, 30. 6. 1989, p. 22. This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. 21 . 6. 90 Official Journal of the European Communities No L 155/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission